DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 12-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 14 February 2022.
Applicant’s election without traverse of Invention I (Claims 1-11) in the reply filed on 14 February 2022 is acknowledged.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1-2, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over MEISSNER (DE 102018129162 A1) in view of DANFORTH (US 5997795 A).
As to claim 1, MEISSNER teaches a method comprising: cold isostatic pressing (¶0027 teaches isostatic compressing a green body that is created via additive manufacturing. ¶0031 teaches the isostatic pressing is nasostatic. ¶0053 teaches the nasostatic pressing is cold.) a fused filament fabricated component (Claim 12 and ¶0062 teaches the use of fused filament fabrication.) comprising a plurality of roads (¶0062 teaches that the product is created by layering a filament (roads) on a growing workpiece.), wherein the plurality of roads comprise a sacrificial binder and a powder including at least one of a metal, an alloy, or a ceramic (¶0062 teaches the ceramic or sintered metallurgical powder is introduced into the filament beforehand.), and wherein the cold isostatic  pressing reduces a presence of the channels between the at least some roads to form a compacted fused filament fabricated component (¶0027 teaches the isostatic compression is completed to achieve a higher green density, which is interpreted as having less internal voids (channels).); removing substantially all the sacrificial binder from the compacted fused filament fabricated component and leave a powder component (¶0027 teaches the object is completely debindered at a point of the process.); and sintering the powder component to form a sintered component. (¶0027 teaches sintering of the densified component.)
MEISSNER does not explicitly disclose channels between at least some roads of the plurality of roads. MEISSNER does disclose printing of filaments on top of one another. (¶0062)
However, DANFORTH teaches that when using the fused filament fabrication technique, that voids between the roads occur due to variations in the width and thickness in the roads as they are being deposited. (Col. 12, Lines 64-67) DANFORTH also discloses that the variations can be caused by inconsistent material flow or variations in the cross-sectional dimensions of the feedstock filament. (Col. 13, Lines 1-6) DANFORTH also discloses that cold isostatic pressing can be used to eliminate the known voids/defects. (Col. 13, Lines 59-62)
Therefore, it would have been obvious to one of ordinary skill in the art of fused filament fabrication, that the product of MEISSNER implicitly has the claimed channels between the roads based on the teachings from DANFORTH.  

As to claim 2, MEISSNER in view of DANFORTH teaches the method of claim 1, wherein cold isostatic pressing the fused filament fabricated component comprises wet bag cold isostatic pressing the fused filament fabricated component. (MEISSNER ¶0031 teaches that the pressing is nasostatic pressing that occurs while the green body is placed within an elastic sleeve (interpreted as the bag) and subject to liquid pressure.)



As to claim 9, MEISSNER in view of DANFORTH teaches the method of claim 1, further comprising fused filament fabricating the fused filament fabricated component by delivering a softened filament to selected locations at or adjacent to a build surface, wherein the softened filament comprises the sacrificial binder and the powder, and wherein the softened filament defines the plurality of roads. (MEISSNER ¶0062 teaches the fused filament fabrication process, where an endless filament made from thermoplastic is ejected from a heated printer head.  This is interpreted as the filament being softened.  The paragraph further states that the filament is printed from a head layer by layer onto a growing component, which is interpreted as printing on the build surface in the form of a plurality of roads.  The end of the paragraph states that the filament contains a powder (ceramic or metallic).  ¶0027 states that the powder has a binder and a ceramic or metallurgic component.)

As to claim 10, MEISSNER in view of DANFORTH teaches the method of claim 1, wherein the fused filament fabricated component defines a first void percentage, wherein the compacted fused filament fabricated component defines a second void percentage, and wherein the second void percentage is less than the first void percentage. (MEISSNER, ¶0027 teaches that the isostatic compression is completed to increase the green density.  DANFORTH, Col. 13, Lines 59-62 teaches the use of isostatic pressing to remove internal voids. The combination as presented here and in Claim 1 is interpreted as the cold isostatic pressing of MEISSNER being used to close the voids that are implicitly present in the body.)

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over MEISSNER (DE 102018129162 A1) in view of DANFORTH (US 5997795 A), as applied in claim 1, further in view of LEE (US 20210229315 A1) and AVURE (NPL V).
As to claim 3, MEISSNER in view of DANFORTH teaches the method of claim 1, wherein cold isostatic pressing the fused filament fabricated component comprises wet bag cold isostatic pressing the fused filament fabricated component. (MEISSNER ¶0031 teaches that the pressing is nasostatic pressing that occurs while the green body is placed within an elastic sleeve (interpreted as the bag) and subject to liquid pressure.)
MEISSNER in view of DANFORTH does not explicitly disclose the option of dry bag cold isostatic pressing.
However, LEE teaches the use of either wet OR dry bag isostatic pressing for a powdered material body. (¶0144 teaches the use of wet or dry bag cold isostatic pressing.)
One of ordinary skill would have been motivated to substitute the dry bag isostatic pressing of LEE for the wet bag isostatic pressing of MEISSNER in order to use a method that requires less cleaning of the mold, thus allowing for rapid cycles. (See AVURE (NPL V) “Dry bag” section)
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to substitute the dry bag isostatic pressing of LEE for the wet bag isostatic pressing of MEISSNER because it has been held to be .

Claims 4-5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over MEISSNER (DE 102018129162 A1) in view of DANFORTH (US 5997795 A), as applied in claim 1, further in view of CHEN (CN109047780B).
As to claim 4, MEISSNER in view of DANFORTH teaches the method of claim 1, where the object is can be pressed after removing the binder. (MEISSNER, ¶0027 teaches that the densification can take place when the body is completely debindered.  DANFORTH teaches a second pressing step (albeit hot isostatic) after the removal of the binder. See Col. 14 Lines 45-50.)
MEISSNER in view of DANFORTH further comprising cold isostatic pressing the powder component after removing substantially all of the sacrificial binder and prior to sintering the powder component.
However, CHEN teaches a method of densification of a powder component comprising cold isostatic pressing the powder component after removing substantially all of the sacrificial binder and prior to sintering the powder component. (CHEN, Lines 64-65 teach the first cold isostatic pressing step, Lines 67-68 teach “thermal degreasing” which is interpreted as the removal of the binder, and Lines 70-71 teach a secondary cold isostatic pressing step before the sintering step in Lines 73-76.)
One of ordinary skill would have been motivated to apply the known secondary cold isostatic pressing technique of CHEN to the method of MEISSNER in view of DANFORTH to reduce holes in the green body (CHEN Lines 108-109) in order to promote uniformity during the sintering process. (CHEN Lines 109-110)
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to apply the known secondary cold isostatic pressing technique of CHEN to the method of MEISSNER in view of DANFORTH because it has been held to be prima facie obvious to apply a known technique to a known method, ready for improvement, to yield predictable results. See MPEP 2143 (I)(D).

As to claim 5, MEISSNER in view of DANFORTH and CHEN teaches the method of claim 4, wherein cold isostatic pressing the powder component comprises wet bag cold isostatic pressing the powder component. (MEISSNER ¶0031 teaches that the pressing is nasostatic pressing that occurs while the green body is placed within an elastic sleeve (interpreted as the bag) and subject to liquid pressure.)

As to claim 7, MEISSNER in view of DANFORTH and CHEN teaches the method of claim 4, wherein cold isostatic pressing the powder component comprises cold isostatic pressing without placing the powder component in a bag. (MEISSNER ¶0034 teaches that the body can be coated with a lacquer prior to isostatic pressing, and that the sleeve (bag) can be omitted.)
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over MEISSNER (DE 102018129162 A1) in view of DANFORTH (US 5997795 A) and CHEN (CN109047780B), as applied in claim 4, further in view of LEE (US 20210229315 A1) as evidenced by AVURE (NPL V).
As to claim 6, MEISSNER in view of DANFORTH and CHEN teaches the method of claim 4, wherein cold isostatic pressing the fused filament fabricated component comprises wet bag cold isostatic pressing the fused filament fabricated component. (MEISSNER ¶0031 teaches that the pressing is nasostatic pressing that occurs while the green body is placed within an elastic sleeve (interpreted as the bag) and subject to liquid pressure.)
MEISSNER in view of DANFORTH and CHEN does not explicitly disclose the option of dry bag cold isostatic pressing.
However, LEE teaches the use of either wet OR dry bag isostatic pressing for a powdered material body. (¶0144 teaches the use of wet or dry bag cold isostatic pressing.)
One of ordinary skill would have been motivated to substitute the dry bag isostatic pressing of LEE for the wet bag isostatic pressing of MEISSNER in order to use a method that requires less cleaning of the mold, thus allowing for rapid cycles. (See AVURE (NPL V) “Dry bag” section)
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to substitute the dry bag isostatic pressing of LEE for the wet bag isostatic pressing of MEISSNER because it has been held to be .

Claims 8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over MEISSNER (DE 102018129162 A1) in view of DANFORTH (US 5997795 A), as applied in claim 1, further in view of GIBSON (US 20170297099 A1).
As to claim 8, MEISSNER in view of DANFORTH teaches the method of claim 1, wherein the body is sintered and all the binder is removed. (MEISSNER, ¶0027 teaches that all of the binder is removed, and the body is sintered.)
MEISSNER in view of DANFORTH does not explicitly disclose removing substantially all the sacrificial binder and sintering the powder component is performed in a single heating operation. MEISSNER does disclose that the “green body” can be subject to the isostatic pressing. (¶0027)
However, GIBSON teaches removing substantially all the sacrificial binder and sintering the powder component is performed in a single heating operation. (¶0039 teaches that the debinding process can be a completely thermal binding process.  ¶0053 teaches that the debinding and sintering can be performed in a single baking operation. ¶0041 teaches that the printer can house the object during both debinding and sintering.)
One of ordinary skill in the art would have been motivated to apply the known sintering and debinding method of GIBSON to the process of MEISSNER in order to 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to apply the known sintering and debinding method of GIBSON to the process of MEISSNER because it has been held to be prima facie obvious to apply a known technique to a known method, ready for improvement, to yield predictable results. See MPEP 2143 (I)(D).

As to claim 11, MEISSNER in view of DANFORTH teaches the method of claim 1, wherein the body is subject to processing and densification steps.
MEISSNER in view of DANFORTH does not disclose further comprising subjecting the sintered component to a hot isostatic pressing (HIP) step.
However, GIBSON teaches a 3-D printed object processing technique that includes subjecting the sintered component to a hot isostatic pressing (HIP) step. (¶0040 teaches that a hot-isostatic pressing (HIP) step may ALSO be employed along with the previously discussed sintering (earlier in the paragraph).)
One of ordinary skill in the art would have been motivated to combine the known additional post sintering HIP process of GIBSON to the method of MEISSNER in order to increase the density of the final part. (GIBSON ¶0040) 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to combine the known additional post sintering HIP process of GIBSON to the method of MEISSNER because it has been held to be prima facie obvious to combine prior art elements according to known methods to achieve predictable results.  See MPEP 2143 (I)(A).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found on the PTO-892 Notice of References Cited Form.
US 5244623 teaches wet and dry bag pressing is known for 3-D printed objects (See Col. 1, Lines 27-37)
US 20040245663 A1 teaches cold isostatic pressing, debinding, and hot isostatic pressing/sintering of a fused filament fabricated object. (See ¶0040)
US 20200024465 A1 teaches compacting using isostatic pressure to reduce porosity in a 3-D printed object.  (See ¶0158, ¶0226, and Figure 2B)
US 20180250748 A1 teaches that voids occur between filaments in a fused filament fabricated object (Figure 2C) and that they can be intentional for various motivations. (¶0070)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL WAYNE HOTCHKISS whose telephone number is (571)272-3854. The examiner can normally be reached MONDAY-FRIDAY from 0900-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID BRYANT can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL W HOTCHKISS/Examiner, Art Unit 3726